Citation Nr: 0204521	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  01-09 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
macular degeneration of the right eye with hole formation and 
decreased visual acuity.  

(The issue of entitlement to service connection for macular 
degeneration of the right eye with hole formation and 
decreased visual acuity will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from February 1941 to 
October 1945.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In March 2002, the veteran withdrew a request for 
a personal hearing at the RO.  

The veteran was previously denied service connection for 
macular degeneration of the right eye with hole formation and 
decreased visual acuity in a December 1984 Board decision.  
Although the RO has determined that new and material evidence 
has been received to reopen the claim and has denied the 
reopened claim on a de novo basis, the Board is required to 
address the issue of whether new and material evidence has 
been submitted to reopen the veteran's claim prior to any 
consideration on the merits.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In a December 1984 Board decision, the veteran's claim 
for service connection for macular degeneration of the right 
eye with hole formation and decreased visual acuity was 
denied.  

2.  The subsequently received evidence includes evidence 
which is not cumulative or redundant of evidence previously 
of record and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  





CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for 
macular degeneration of the right eye with hole formation and 
decreased visual acuity.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal and since the 
RO's most recent consideration of the veteran's claim to 
reopen, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Under Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

In addition, VA has amended its regulations to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.  

As explained below, new and material evidence to reopen the 
veteran's claim has been received.  Therefore, no additional 
evidence or information is needed to substantiate the 
veteran's claim to reopen.  

As noted above, the veteran's claim for service connection 
for macular degeneration of the right eye with hole formation 
and decreased visual acuity was denied in a December 1984 
Board decision.  The basis of the decision was that the 
evidence submitted since the previous final RO decision in 
January 1964 had not established that right eye macular 
degeneration with hole formation had first become manifested 
in service or that it was otherwise related to active 
service.  The evidence then of record included service 
medical records and post-service medical evidence, to include 
an October 1983 statement from David L. Clarke, M.D. 
indicating that the macular degeneration of the veteran's 
right eye with hole formation was traumatic in origin and 
that the only history of right eye trauma reported by the 
veteran was trauma occurring in service in 1944.   

The evidence received since the prior Board decision includes 
a January 1999 statement from Roger W. Brassel, M.D.  Dr. 
Brassel notes that the veteran had been a patient of his 
since 1996, and had been previously exposed to a concussion 
injury from a bomb explosion while in London in 1944 or 1945.  
He indicated that as a result of the explosion and injury, 
the veteran was hospitalized for about a week.  Dr. Brassel 
opined that the veteran's macular hole of the right eye was 
due to a classic concussion injury resulting in Berlin's 
edema and subsequent hole formation.  He also opined that the 
history of the veteran's exposure to a severe concussion from 
a wartime explosion and the diminution of vision over the 
next period of time fit very well with this diagnosis.  Dr. 
Brassel reported that there was no other condition present in 
either eye that would cause such a finding.  

Since the evidence previously of record included no statement 
from Dr. Brassel and the evidence previously of record did 
not establish that the veteran's claimed right eye disability 
was due to service trauma, the January 1999 statement of Dr. 
Brassel linking the veteran's claimed eye disability to 
service trauma is not cumulative or redundant of the evidence 
previously of record and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  Accordingly, it is new and material and the claim is 
reopened.  

The Board is undertaking additional development on the 
reopened claim for service connection for macular 
degeneration of the right eye with hole formation and 
decreased visual acuity pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the above noted 
issue.  


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the veteran's claim for 
service connection for macular degeneration of the right eye 
with hole formation and decreased visual acuity is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

